Citation Nr: 1332644	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with neural foraminal and central canal stenosis and spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 
INTRODUCTION

The Veteran had active service from March 1976 to July 1976 and from February 1977 to September 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011, rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a videoconference hearing in January 2013 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the Veteran's electronic claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During his January 2013 hearing, the Veteran testified that he is in receipt of Social Security Administration (SSA) disability benefits, based at least in part on his service-connected back disability.  These SSA records should be obtained.  

Further, the September 2013 Supplemental Statement of the Case (SSOC) referenced a VA compensation examination pertaining to the Veteran's back dated in July 2013.  However, a copy of this VA examination is not associated with either the Veteran's physical or electronic claims files.  Therefore, prior to any adjudication of the claim, this VA examination must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).  

As the Veteran received medical care through VA, treatment records dating since August 2013 should also be obtained.  Id.  Also, the Veteran should be requested to provide any outstanding private medical records or authorize VA to obtain the records.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge, and/or were contemporaneously informed of symptomatology associated with the service-connected back disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence. 

2.  Obtain, either electronically or physically, all VA treatment records from the VAMC system, dated since August 2013.  All attempts to obtain these records should be documented in the claims file. 

3.  Request the Veteran to identify any sources of private treatment or evaluation relevant to the claim on appeal.  Then, undertake appropriate efforts to attempt to obtain any indicated records. 

4.  Obtain from the SSA and associate with the claims file a copy of any decision(s) issued regarding the Veteran's claim for Social Security disability benefits and the records, including medical records relied upon in that decision. 

5.  Obtain and associate with the claims file a copy of the July 2013 VA compensation examination concerning the nature and severity of the back disability.  If a copy of this examination is not available, or the examination was not actually conducted for whatever reason, then schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected back disability, and to obtain an opinion as to whether the Veteran's service-connected back disability and service-connected bilateral lower extremity radiculopathy, without consideration of any nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation consistent with his employment history, educational and vocational attainment. 

6.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

